Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Examiner acknowledges and appreciates the amendment filed on Jan. 25, 2021 cancelling claims 11, 13 and 25 thereby overcoming previously held drawing objections and 35 U.S.C. §112 rejections.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-10, 12 and 14- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 4,954,878) in view of Topolewski et al. (US 8,460,009) and  Steinmacher-Burow  (US 9,953,004).

With respect to Claims 1, 15 and 20; Fox et al. shows a sled 10 comprising: a circuit board substrate 26 having a top side and a bottom side opposite the top side [Fig. 3]; a physical resource 16 coupled to the top side of the circuit board substrate 26; a device (second physical resource) 12 coupled to the bottom side of the circuit board          substrate 26; and a connector 54, 56, 58 to electrically couple the physical resource 16 to the device (second physical resource) 12, the connector extends through the circuit board substrate to the top and bottom sides [Fig. 4], and the connector comprises (i) a first contact 54 accessible from the top side of the circuit board substrate 26 and mated with a corresponding contact 46 of the physical resource 16  and (ii) a second contact 56, opposite the first contact 54, accessible from the bottom side of the circuit board     substrate 26 and electrically mated with a corresponding contact 62 of the device (second physical resource) 12.


	However Fox et al. does not show the connector is a removable interconnect including a main body having a pair of contact sides located at opposite ends of the main body.
	Topolewski et al. shows an analogous connector 34 that is a removable interconnect [Fig. 3] including a main body having a pair of contact sides located at opposite ends of the main body [Figs. 6, 7].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown by Fox et al. to use a removable interconnect with a pair of contact sides located at opposite ends of the main body as shown by Topolewski et al. for the purpose of electrically connecting circuit boards in such a way that does not require soldering.
Furthermore, the device shown by Fox et al. is not necessarily a memory device.
Steinmacher-Burow shows an analogous assembly [Fig. 2] comprising an analogous physical resource 12 connected with a memory device 14 through opposite sides of an analogous circuit board substrate 16.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to futher modify the device shown by               Fox et al. to that of a memory device as shown by Steinmacher-Borow who teaches tailoring data processing systems whereby defined capabilities are met within limited space.





With respect to Claims 2 and 16; Fox et al. shows the circuit board substrate 26 comprises a passageway extending through the circuit board substrate and having a first opening located on the top side and a second opening, opposite the first opening, located on the bottom side [Fig. 4],  the connector 58 is located in the passageway of the circuit board substrate, the first contact 54 of the connector extends outwardly from the first opening, and the second contact 56 of the connector extends outwardly from the second opening.

With respect to Claims 3-8; Fox et al. shows the connector 54, 56, 58 is coupled directly to the circuit board substrate 26 with the circuit board substrate 26 comprising a passageway extending through the circuit board substrate with the connector 58, located in the passageway, with a first contact 54 of the connector extending outwardly from a first opening, and a second contact 56 of the connector extending outwardly from a second opening opposite the first opening.
	However Fox et al. does not show the connector comprises a low insertion force connector,  a casing that houses a plurality of the connectors nor a cutout in the circuit board substrate sized to receive the casing to secure the casing and connector to the circuit board substrate.
	Topolewski et al. [Figs. 2, 6] shows a plurality of low insertion force           connectors 34, 36 within a casing 38 that is received in a cutout within a circuit board substrate 12, 14 to electrically couple circuit boards without the provision of a heat sink [Figs. 1, 2] and is removable from the cutout [Fig. 5] resulting in decoupling.




With respect to Claims 9, 10, 12 and 14; Fox et al. as modified by Topolewski et al. and Steinmacher-Burow has been discussed above in Claim 1.
Fox et al. further shows the circuit board substrate 26 comprises a plurality of vias extending therethrough [Fig. 4]; a physical resource 16 coupled to the top side of the circuit board substrate 26 and comprising a plurality of contacts 46  each electrically coupled [at 54g] to a corresponding via of the circuit board substrate 26; a device 12 comprising a plurality of contacts 62; a connector socket 64 coupled [at 62g] to and arranged between the bottom side of the circuit board substrate 26 and the device 12,  the connector socket 64 comprises a plurality of connectors [Fig. 4] and each connector comprises (i) a first contact 62 electrically coupled [at 62g] to a corresponding via 58 of the circuit board substrate 26 and (ii) a second contact [at 66], opposite the first         contact 62, extending away from the bottom side of the circuit board substrate 26,  each second contact is to mate with a corresponding contact of the device 12.
However the device shown by Fox et al. is not necessarily a memory mezzanine, nor does Fox et al. show a second connector socket.
Steinmacher-Burow shows an analogous assembly [Fig. 2] comprising an analogous physical resource 12 connected with a (DIMM) memory mezzanine 14 through opposite sides of an analogous circuit board substrate 16; and further teaches a number of sockets on a circuit board substrate [Fig. 3].


With respect to Claims 17-19; Fox et al. shows the circuit board substrate 26 having a top side having a first opening and a bottom side opposite the top side with a second opening forming a passageway [Fig. 3] with a connector 54, 56, 58 located in the passageway electro-mechanically coupled to a first physical resource 16 on the top side of the circuit board substrate with a second physical resource 12 on the bottom side of the circuit board substrate.
	However Fox et al. does not show the connector comprises a casing that houses a plurality of the connectors nor a cutout in the circuit board substrate sized to receive the casing to secure the casing and connector to the circuit board substrate.
	Topolewski et al. [Figs. 2, 6] shows a plurality of connectors 34, 36 within a  casing 38 that is received in a cutout within a circuit board substrate 12, 14 and is removable from the cutout [Fig. 5] resulting in decoupling.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector shown by Fox et al. with a casing as shown by Topolewski et al. thereby readily facilitating customization of capabilities within a limited space.




Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmacher-Burow (US 9,953,004) in view of Fox et al. (US 4,954,878) and Topolewski et al. (US 8,460,009).
	Steinmacher-Burow shows a sled [210 – Fig. 12] comprising: a circuit board substrate 16, having a top side and an opposite bottom side, electrically couples a first physical resource 14 on the top side of the circuit board substrate to physical         resources 12 on the bottom side of the circuit board substrate; a connector socket 21 coupled to and arranged between the bottom side of the circuit board substrate 16 and the second physical resource 12,  the connector socket 21 comprises a first contact 50 corresponding to the circuit board substrate 60 and (ii) a second contact 22, opposite the first contact, and corresponding to the second physical resource 12 connected with a (DIMM) memory module 14 through opposite sides of the circuit board substrate 16; and further teaches a number of sockets on a circuit board substrate [as evidenced by 14, 26, 68, 70 and at 21 on either side of 60 in Fig. 12].
However Steinmacher-Burow does not show the details pertaining to the circuit board substrate vias or the connector socket connectors. 
	Fox et al. shows an analogous circuit board substrate 26 having opposite surfaces and serving to electrically couple an analogous first physical resource 16 on one surface and a second physical resource 12 on the opposite surface through a via 58 having         first 54 and second 56 land grid contacts which serve to electrically couple respective physical resources. 



Nor does Steinmacher-Burow show the connector is a removable interconnect including a main body having a pair of contact sides located at opposite ends of the main body.
Topolewski et al. shows an analogous connector 34 that is a removable interconnect [Fig. 3] including a main body having a pair of contact sides located at opposite ends of the main body [Figs. 6, 7].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown by Fox et al. to use a removable interconnect with a pair of contact sides located at opposite ends of the main body as shown by Topolewski et al. for the purpose of electrically connecting circuit boards in such a way that does not require soldering.


The same reasoning applied in the rejection of apparatus claims 1-25, mutatis mutandis, applies to the subject-matter of method Claims 26-30, given the apparatus is considered inseparable from the method of assembling the apparatus.

Response to Remarks
Applicant's arguments with respect to claims 1, 9, 15, 21 and 26 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire             THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833